Citation Nr: 1119171	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to December 1964.  He died in September 1984.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran served on the ground in Vietnam in 1964.

2.  Cancer (adenocarcinoma) of the lung caused or contributed to causing the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to an herbicide agent during service.  38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2010).

2.  Lung cancer that caused or contributed to causing the Veteran's death is presumed to be service connected.  38 U.S.C.A. §§ 1110, 1116, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The certificate of the Veteran's death provides as the cause of death carcinomatosis due to lung cancer, adenocarcinoma.  The appellant essentially contends that the Veteran's lung cancer developed as a result of his exposure to an herbicide agent during service in Vietnam in 1964.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312.

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The outcome of the appellant's claim turns on two issues: whether the Veteran served on the ground in Vietnam, and whether lung cancer was the cause of the Veteran's death.

The appellant asserts that during service in Asia in 1964, the Veteran went on temporary duty assignment on the ground in Vietnam.  Records from the Veteran's service personnel file are associated with the claims file.  He served in the Air Force as an aircraft jet engine mechanic.  His chronological listing of service shows that he began service in Texas in 1961, served in Alaska in late 1961 through late 1963, in Japan from October 1963 to June 1964, and in the Philippines from June until the end of his service in December 1964.  The appellant submitted histories of the Veteran's unit that state that, at various times in April through September 1964, members of the unit were sent from Clark Air Base in the Philippines to locations in Vietnam, both to fly missions and to support the flight line and maintenance of aircraft.

In August 1965, a few months after his separation from active service, the Veteran wrote to an Air Force records office.  He stated that he had served overseas, and had served 83 or 84 days in Vietnam.  He indicated that he understood that he was entitled to a medal for that service, and asked that his separation document, DD Form 214, be amended to show that medal.  In September 1965, the Department of Defense issued for the Veteran a DD Form 215, a correction of the DD Form 214, showing that the Veteran's awards included the Armed Forces Expeditionary Medal (AFEM).

The appellant has submitted information showing the circumstances for which the AFEM is awarded.  The information indicates that the AFEM is awarded to service members who engaged in certain specifically listed operations.  The list of operations includes U.S. operations in Vietnam from July 1, 1958, to July 3, 1965.  Vietnam is the only location in Asia for which the AFEM is awarded for service in 1964.

Records from the Veteran's unit show that G. J. M. served in the same unit in 1964.  In a 2011 letter, Mr. M. wrote that he served with the Veteran when they were stationed at Clark Air Base in the Philippines.  Mr. M. stated that the unit rotated aircraft and ground crews to Vietnam.  He stated that personnel who served in Vietnam were awarded the AFEM.  Mr. M. indicated that he could not say for sure whether the Veteran was in Vietnam when he was.  Mr. M. noted, however, that members of their unit did not serve in any other areas that led to award of the AFEM.

In March 2011, the appellant had a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  The appellant reported that she met the Veteran in December 1964, right after his separation from service.  She stated that at that time he told her the places he had been in service, including Japan, the Philippines, and Vietnam.  She stated that over the years of their marriage he spoke many times of events during his service, including in Vietnam.  In a 2011 letter, J. E. F., brother of the appellant, wrote that after the Veteran's service the Veteran got a job working with him at an Air Force Base in Oklahoma.  Mr. F. stated that the Veteran told him then about his experiences in service, including temporary duty in Vietnam supporting aircraft.

The Veteran's 1965 letter and the subsequent award of the AFEM constitute fairly contemporaneous evidence that the Veteran served in Vietnam.  The letter documents that in 1965 the Veteran reported being in Vietnam for several weeks in 1964.  In a March 2010 statement of the case, it was noted that the AFEM could be awarded for flying over one of the relevant areas, and did not require landing on the ground in the area.  As the Veteran was a jet aircraft engine mechanic, however, it is more likely that any assignment to the Vietnam area would be to perform mechanical support services on the ground, rather than to only fly over.  Further, the appellant and Mr. F. each report that the Veteran talked about his experiences in Vietnam.  The statements of the appellant and Mr. F. are credible, and their recollections of the Veteran's statements support the contention that the Veteran was in Vietnam.  While some of the evidence is indirect, and the evidence falls short of overwhelming proof, the evidence is sufficient to conclude that the Veteran served on the ground in Vietnam in 1964.  As the Veteran served in Vietnam in 1964, he is presumed to have been exposed to an herbicide agent during that service.

As the Veteran is presumed to have been exposed to an herbicide, service connection is presumed for any of the conditions listed at 38 C.F.R. § 3.309(e).  Cancer of the lung is one of the listed conditions.  The list includes multiple types of cancer, but not all types, and does not include brain cancer or pancreas cancer.  38 C.F.R. § 3.309(e).  The available medical evidence allows for some question as to whether primary lung cancer was the cause of the Veteran's death.

After the Veteran became ill in 1984, he submitted a claim for VA compensation or pension.  Private medical treatment records were added to the claims file at that time.  The appellant reported that more recently she attempted to obtain additional medical records from 1984, but that she learned that records from that period are not available.

Private treatment records show that the Veteran was seen in March 1984 for symptoms of nausea, vomiting, increasing headaches, and disequilibrium.  Examination revealed right sided neurological problems.  A CT scan of the brain showed a right cerebellar mass.  Brain surgery was performed to remove the tumor, which was characterized as a metastatic adenocarcinoma.  A treating physician sought to determine the primary site of the adenocarcinoma.  A March 1984 abdominal CT scan showed a probable mass on the pancreas that was consistent with carcinoma.  Chest x-ray was not remarkable.  In April 1984, a physician noted a nodule in the left upper chest area, and characterized it as probably a subcutaneous metastasis.  A physician described the Veteran's cancer as poorly differentiated adenocarcinoma.  A physician found that the Veteran's prognosis was very poor.  In his April 1984 claim for VA benefits, the Veteran characterized his disease as carcinoma of the pancreas with metastasis to the brain.  In July 1984, the RO granted non-service-connected pension for metastatic carcinoma of the brain, status post surgical intervention and radiation therapy.  When the Veteran died in September 1984, the certifying physician provided on the death certificate an immediate cause of carcinomatosis, due to or as a consequence of "lung cancer, adenocarcinoma."

The treatment records from 1984 reflect that the brain tumor was considered a metastasis, and that physicians wanted to determine the primary site of the adenocarcinoma.  There was imaging evidence of a mass on the pancreas, and a physician found a lung nodule.  In the available treatment records, the treating physicians did not provide a clear conclusion as to the primary site of the cancer.  The Veteran described his disease as pancreas cancer in his claim, and the RO listed it as metastatic brain cancer without naming a primary site.  The physician who certified the Veteran's death listed the cancer as lung cancer.  The treatment era evidence appears to lean toward the pancreas as the primary site, but leaves the matter far from certain.  The death certificate, which identified lung cancer as the singular cause without reference to it being metastatic from a different primary site, is entitled to some deference as the official finding regarding the Veteran's death.  As the evidentiary weight on either side of the question is approximately balanced, reasonable doubt is resolved to find that the Veteran's lung cancer is presumed to have been due to herbicide exposure rather than being a metastasis from a different primary site.  As the Veteran's death has been identified as being due to lung cancer, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


